DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 6/3/2020 have been entered. 
Claims 11-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0082666 (‘666) and US 8,846,039 (‘039) in view of US 2008/0004344 (‘344).
‘666 teaches the use of short chain fatty acid such as sodium butyrate and propionate in a method of treating autoimmune diseases such as SLE and rheumatoid arthritis (see [0030], [0037]). ‘666 teaches the typical dosage of the actives used in a unit dosage forms comprising 10mg to 10 grams (see [0049]).
‘039 teaches the use of short chain fatty acids such as butyric acid, butyrate, and propionate, to treat pruritis associated with rheumatoid arthritis (see the abstract and col. 4, line 30; col. 5, lines 6-10). ‘039 teaches the effective amount as 1mg to 1g (see col. 5, line 57).
The primary references do not expressly teach the use of the herein claimed secondary agent in the method of treating rheumatoid arthritis.

It would have been obvious to one of ordinary skill in the art to employ both the herein claimed agents in a method of treating rheumatoid arthritis.
One of ordinary skill in the art would have been motivated to employ both the herein claimed agents in a method of treating rheumatoid arthritis. Short chain fatty acids such as butyric acid, sodium butyrate, propionate, are known to be useful in treating rheumatoid arthritis as well as the pruritis associated with rheumatoid arthritis.  IN addition, fumaric acid monalkylester is also known to be useful in treating rheumatoid arthritis. Combining the two agents, which are known to be useful to treat rheumatoid arthritis individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
Furthermore, the effective amount of the short chain fatty acids taught in the cited prior art overlaps the herein claims dosage. Therefore, prima facie case of obviousness exists.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAN MING R HUI/Primary Examiner, Art Unit 1627